Title: From John Adams to Nathanael Greene, 4 August 1776
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Philadelphia August 4. 1776
     
     Your Favour of the 14 of July is before me. I am happy to find your Sentiments concerning the Rewards of the Army, and the Promotion of Officers So nearly agreable to mine. I wish the general sense here was more nearly agreable to them. Time I hope will introduce a proper sense of Justice in those Cases where it may for Want of Knowledge and Experience be wanting.
     The New England Collonells, you observe, are jealous, that southern Officers are treated with more Attention than they, because Several of the Southern Collonells have been made Generals, but not one of them.
     Thompson, was Somehow or other, the first Collonell, upon the Establishment, and So intituled to Promotion, by succession, and it was also supposed by Ability and Merit. This ought not therefore to give offence. Mercer, Lewis, Howe, More, were veteran Officers, and Stood in the Light of Putnam Thomas, Fry, Whitcomb &c. among the New England officers. Added to this, We have endeavoured, to give Colonies General Officers in Some Proportion to their Troops. And Colonies have nice feelings about Rank as well as Collonells. So that I dont think, our Collonell’s have just Cause to complain of these Promotions. Lord Sterling, was a Person so distinguished by Fortune, Family, and the Rank and Employments he had held in civil Life, added to his Experience in military Life that it was thought, no great Uneasiness would be occasioned by his Advancement. Mifflin, was a Gentleman of Family, and Fortune in his Country, of the best Education and Abilities, of great Knowledge of the World, and remarkable Activity. Besides this, the Rank he had held as a Member of the Legislature of this Province, and a Member of Congress, and his great Merit in the civil Department, in Subduing the Quaker and Proprietarian Interests added to the Tory Interests of this Province to the American system of Union, and especially his surprising Activity and success in infusing into this Province a martial Spirit and Ambition which it never felt before, were thought Sufficient Causes for his Advancement.
     Besides all this my dear sir, there is a political Motive. Military Characters in the southern Colonies, are few—they have never known much of War and it is not easy to make a People Warlike who have never been so. All the Encouragement, and every Incentive therefore, which can be given with Justice ought to be given, in order to excite an Ambition among them, for military Honours.
     But after all, my dear Sir, I wish I could have a few Hours free Conversation with you upon this important Subject. A General Officer, ought to be a Gentleman of Letters, and General Knowledge, a Man of Address and Knowledge of the World. He should carry with him Authority, and Command. There are among the New England Officers, Gentlemen who are equal to all this. Parsons, Hitchcock, Varnum, and others younger than they and inferiour to them too in command. But these, are a great Way down, in the List of Collonells. And to promote them over the Heads of so many Veterans, would throw all into Confusion. Reed, Nixon, and Prescott, are the oldest Collonells. The two first They are universally allowed to be experienced Officers, and brave Men. But I believe there is not one Member of Congress who knows the face of either of them. And what their Accomplishments are, I know not. I really wish, you would give me your Advice freely upon these Subjects in Confidence. It is not every Piece of Wood that will do, to make a Mercury. And Bravery alone, is not a Sufficient Qualification for a General Officer. Name me a New England Collonell of whose real Qualifications, I can Speak with Confidence, who is intituled to Promotion by succession and If I do not get him made a General Officer, I will join the N. E. Collonells, and outclamour the loudest of them in their Jealousy nay I will go further. There is a real difficulty, attending this subject, which I know not how to get over. Pray help me. I believe, there would be no Difficulty in obtaining Advancement for some of the N. E. Collonells here. But by promoting them over the Heads of So many, there would be a Difficulty in the Army. Poor Massachusetts will fare the worst.
    